





Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered effective
as of the 24th day of February 2017, by and between Fiesta Restaurant Group,
Inc., a Delaware Corporation (the “Company”) and Richard Stockinger (the
“Executive”).


WHEREAS, the Company desires to employ Executive as its Chief Executive Officer
and President and Executive desires to accept such employment on the terms
provided below;


NOW THEREFORE, in consideration of the recitals and the mutual agreements herein
set forth, the Company and the Executive agree as follows:


ARTICLE 1
EMPLOYMENT, TERM




1.1Employment. The Company hereby employs Executive and Executive accepts
employment as Chief Executive Officer and President of the Company reporting
solely and directly to the Company’s Board of Directors (the “Board”). In his
capacity as Chief Executive Officer and President of the Company, Executive
shall have such authority and duties as are customarily assigned to the chief
executive officer and president of comparable companies and as required by the
certificate of incorporation and by-laws of the Company and as may be assigned
to Executive from time to time by the Board consistent with his position.
Executive shall devote his full business time and attention to the business and
affairs of the Company. Executive shall perform his duties from the Company's
principal offices located in Dallas, Texas and Executive shall be available to
travel as the needs of the business require.


1.2Term.    The term of this Agreement shall commence on February 28, 2017 (the
"Commencement Date") and shall continue until the date of Executive's
termination of employment with the Company.


1.3Compensation and Benefits. During the term of this Agreement, the Executive
shall be entitled to the compensation and benefits described in Exhibit A
attached hereto.




ARTICLE 2
TERMINATION OF EMPLOYMENT AND SEVERANCE BENEFITS


2.1Termination by the Company for Cause or Termination by the Executive without
Good Reason, Death, or Disability. If the Executive’s employment is terminated
by the Company for Cause, or if his employment with the Company ends due to
death, "permanent and total disability" (within the meaning of Section 22(e)(3)
of Internal Revenue Code of 1986, as amended the “Code”), or voluntary
termination of employment by the Executive without Good Reason then the
Executive shall only be entitled to: (i) any earned but unpaid compensation
through the date of termination; (ii) solely with respect to Executive's
termination for death or "permanent and total disability" (within the meaning of
Section 22(e)(3) of the Code), any earned but unpaid bonus for any completed
year prior to the date of termination; (iii) any other amounts or benefits owing
to Executive under the terms of any employee benefit plan of the Company or, in
the case of equity-based compensation awards, under the terms of the equity
award plan or applicable award agreement; and (iv) any indemnification and
advancement rights Executive may have as a former employee, officer or director
of the Company or its subsidiaries or affiliated companies including, without
limitation, any rights arising pursuant to the certificate of incorporation,
bylaws and any other organizational documents of the Company or any of its
subsidiaries, and (v) any claims for benefits that Executive may have under any
directors’ and officers’ liability policy maintained by the Company or its
subsidiaries or affiliated companies in accordance with the terms of such policy
(the "Accrued Benefits"). For purposes of this Agreement, Accrued Benefits shall
include any unused vacation time which has accrued during the year of
termination of employment in which the Executive's employment is terminated, but
shall not include any accrued vacation from prior years.


2.2Termination by the Company without Cause or by the Executive for Good Reason.
If the Executive’s employment with the Company is terminated by the Company
without Cause and for reasons other than death or "permanent and total
disability" (within the meaning Section 22(e)(3) of the Code) or is voluntarily
terminated by the Executive for Good Reason, then





--------------------------------------------------------------------------------





the Executive shall be entitled to the Severance Benefits as described in
Section 2.4 herein as well as his Accrued Benefits (except as otherwise may be
provided in connection with a Change of Control pursuant to Section 2.3).


2.3Termination Upon a Change of Control. If within one year after the occurrence
of a Change of Control the Executive’s employment with the Company is terminated
by the Company without Cause and for reasons other than death or "permanent and
total disability" (within the meaning Section 22(e)(3) of the Code) or is
voluntarily terminated by the Executive for Good Reason, then the Executive
shall be entitled to the Change of Control Severance Benefits as described in
Section 2.5 herein as well as his Accrued Benefits.


2.4Severance Benefits. In the event that the Executive becomes entitled to
receive severance benefits, as provided in Section 2.2 herein, the Company shall
pay and provide the Executive with the following “Severance Benefits”:


(1)
Within 35 days after the date of termination of Executive's employment with the
Company and for a period of twelve (12) months after such date, an amount equal
to one-twelfth (1/12th) of 1.5 times the Executive's then current base salary,
less any taxes and withholding as may be necessary pursuant to law, to be paid
in accordance with the Company's normal payroll practices, but in no event less
frequently than monthly.



(2)
Any earned but unpaid bonus for any completed year prior to the date of
termination, and a pro rata portion of any annual bonus that Executive would
have been entitled to receive with respect to the fiscal year of termination had
his employment not been terminated, based upon the percentage of the fiscal year
that shall have elapsed through the date of Executive’s termination of
employment. Each such bonus shall be paid at the same time it would have been
paid had the Executive's employment not been terminated.



(3)
To the extent Executive and his dependents elect coverage under the Company’s
health insurance plan pursuant to the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”), the Company shall pay the COBRA premium payments of Executive and
his dependents for a period of up to twelve months (12) months after the date of
Executive's termination of employment with the Company.



(4)
Executive outplacement services in an amount not to exceed $25,000, to be
incurred no later than the end of the second year following the year of
termination, and any such reimbursements shall be made no later than the end of
the third year following the year of termination.



As a condition to receiving payments contemplated by this Article 2.4, within 30
days after the effective date of such termination Executive shall execute and
deliver, and not have revoked, a separation agreement and general release in the
form attached hereto as Exhibit B. The Severance Benefits shall terminate
immediately upon (i) any violation by Executive of Section 3.1 or Section 3.2 of
this Agreement or (ii) any violation by Executive in any material respect of
Section 3.3 or Section 3.4 of this Agreement, in each case following receipt of
written notice of such violation and a reasonable opportunity to cure (to the
extent its capable of being cured), but in no event shall such opportunity to
cure exceed ten (10) days following receipt of such written notice.
Notwithstanding anything herein to the contrary, in the event such 30-day period
falls into two (2) calendar years, the payments contemplated in this Article 2.4
shall not commence until the second calendar year and within the
above-referenced 30-day period.
 
2.5Change of Control Severance Benefits. In the event that the Executive becomes
entitled to receive severance benefits, as provided in Section 2.3 herein, then
in lieu of the severance benefits described in Section 2.4, the Company shall
pay and provide the Executive with the following “Change of Control Severance
Benefits”:
(1)
Within 35 days after the date of termination of Executive's employment with the
Company, an amount equal 2.0 times the Executive's then current base salary,
less any taxes and withholding as may be necessary pursuant to law, payable in a
lump sum.

(2)
Any earned but unpaid bonus for any completed year prior to the date of
termination, and a pro rata portion of any annual bonus that Executive would
have been entitled to receive with respect to the fiscal year of termination had
his employment not been terminated, based upon the percentage of the fiscal year
that shall have elapsed through the date of Executive’s termination of
employment. Each such bonus shall be paid in a lump sum at the same time it
would have been paid had the Executive's employment not been terminated.

(3)
The vesting provisions on all of the Executive's outstanding unvested time-based
restricted stock awards shall be accelerated and such shares of restricted stock
will become fully vested and free of all restrictions.






--------------------------------------------------------------------------------





(4)
To the extent Executive and his dependents elect coverage under the Company’s
health insurance plan pursuant to COBRA, the Company shall pay the COBRA premium
payments of Executive and his dependents for a period of up to twelve months
(12) months after the date of Executive's termination of employment with the
Company.

(5)
Executive outplacement services in an amount not to exceed $25,000, to be
incurred no later than the end of the second year following the year of
termination, and any such reimbursements shall be made no later than the end of
the third year following the year of termination.

(6)
With regard to all of the Executive's outstanding performance-based restricted
stock unit awards, if the performance-based restricted stock unit awards:



(i) are not continued by the Compensation Committee of the Board (the
"Committee"), or not assumed or replaced in an equitable manner to the holder by
the successor entity or company after a Change of Control, then a portion of
such performance-based restricted stock unit award that would have vested as of
the scheduled vesting date if the Company were to have achieved the target
performance level for the performance period shall immediately vest, and


(ii) are continued by the Committee, or are assumed or replaced in an equitable
manner to the holder by the successor entity or company after a Change of
Control and if Executive’s employment is terminated within one year after the
date of the occurrence of a Change of Control by the Company without Cause and
for reasons other than death or "permanent disability" (within the meaning of
Section 22(e)(3) of the Code) or voluntarily, by the Executive for Good Reason,
a portion of such performance-based restricted stock unit award that would have
vested as of the scheduled vesting date if the Company were to have achieved the
target performance level for the performance period shall immediately vest.




As a condition to receiving payments contemplated by this Article 2.5, within 30
days after the effective date of such termination Executive shall execute and
deliver, and not have revoked, a separation agreement and general release in the
form attached hereto as Exhibit B. The Change of Control Severance Benefits
shall terminate immediately upon (i) any violation by Executive of Section 3.1
or Section 3.2 of this Agreement or (ii) any violation by Executive in any
material respect of Section 3.3 or Section 3.4 of this Agreement, in each case
following receipt of written notice of such violation and a reasonable
opportunity to cure (to the extent its capable of being cured), but in no event
shall such opportunity to cure exceed ten (10) days following receipt of such
written notice. Notwithstanding anything herein to the contrary, in the event
such 30-day period falls into two (2) calendar years, the payments contemplated
in this Article 2.5 shall not commence until the second calendar year and within
the above-referenced 30-day period.


2.6Good Reason. For purposes of this Agreement, "Good Reason” shall mean any of
the following conditions arising without the consent of Executive, provided that
Executive has first given written notice to the Company of the existence of the
condition within 90 days of its first occurrence, and the Company has failed to
remedy the condition within 30 days thereafter:


(1)    a diminution in the Executive’s base salary or bonus opportunities;
(2)
a material diminution in the Executive’s authority, duties, or responsibilities;

(3)
relocation of Executive’s principal office more than 50 miles from its current
location;

(4)
a requirement that Executive report to anyone other than the Board; or

(5)     any other action or inaction that constitutes a material breach by the
Company of any terms or conditions of any agreement between the
    Company and the participant, which breach has not been caused by
    Executive.    


    However, none of the foregoing events or conditions will constitute Good
Reason unless: (x) the Executive provides the Company with written objection to
the event or condition within 90 days following Executive’s becoming aware of
the occurrence thereof, (y) the Company does not reverse or cure the event or
condition within 30 days of receiving that written objection, and (z) the
Executive resigns his employment within 30 days following the expiration of that
cure period.


2.7Cause. For purposes of this Agreement, “Cause” shall be deemed to exist upon
any of the following events: (i) the Executive's conviction of, or plea of nolo
contendere, to a felony, (ii) the Executive's continued substance abuse or
insobriety, (iii) failure to substantially perform Executive's essential job
functions (other than on account of medical condition or approved absence); (iv)
failure of Executive to adhere to lawful directives of the Board, (v)
Executive's willful and material misconduct or gross negligence, (vi) a material
violation of any Company policy, or (v) any material breach of this Agreement.
The Board must





--------------------------------------------------------------------------------





provide 30 days written notice of its intent to terminate the Executive's
employment for Cause and afford Executive a reasonable opportunity to appear
before the Board (with his counsel) to discuss the circumstances of such
termination. Prior to being terminated for Cause, the Executive shall have 30
days following the receipt of such written notice to cure any curable event that
would otherwise constitute Cause.


2.8Change of Control. For purposes of this Agreement, "Change of Control" shall
occur or be deemed to have occurred only if any of the following events occur:
 
    (A)    The acquisition, directly or indirectly, by any person or group (as
those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Securities
Exchange Act of 1934 as amended (the "Exchange Act") and the rules thereunder)
of beneficial ownership (as determined pursuant to Rule 13d-3 under the Exchange
Act) of securities entitled to vote generally in the election of directors
(voting securities) of the Company that represent 50% or more of the combined
voting power of the Company’s then outstanding voting securities, other than:
 
(1)    An acquisition by a trustee or other fiduciary holding securities under
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any person controlled by the Company or by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any person
controlled by the Company; or
 
(2)    An acquisition of voting securities by the Company or a corporation
owned, directly or indirectly by all of the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company.


Notwithstanding the foregoing, the following event shall not constitute an
acquisition by any person or group for purposes of this subsection: an
acquisition of the Company’s securities by the Company which causes the
Company’s voting securities beneficially owned by a person or group to represent
50% or more of the combined voting power of the Company’s then outstanding
voting securities; provided, however, that if a person or group shall become the
beneficial owner of 50% or more of the combined voting power of the Company’s
then outstanding voting securities by reason of share acquisitions by the
Company as described above and shall, after such share acquisitions by the
Company, become the beneficial owner of any additional voting securities of the
Company, then such acquisition shall constitute a Change of Control; or
 
    (B)    Individuals who, as of or immediately following the Commencement
Date, constitute the Board of Directors of the Company (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board of
Directors, provided that any person becoming a director subsequent to such date
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least two-thirds of the directors then comprising the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors on the Board of
Directors) shall be, for purposes of this definition, considered as though such
person were a member of the Incumbent Board; or
 
    (C)    The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y)
the acquisition of assets or stock of another entity, in each case other than a
transaction:
 
(1)    Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by the remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction; and
 
(2)    After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (2) as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or
    
    (D)    A sale or disposition of all or substantially all of the Company’s
assets; or
 





--------------------------------------------------------------------------------





(E)    The Company’s stockholders approve a liquidation or dissolution of the
Company.


However, to the extent necessary for the Executive to avoid adverse tax
consequences under Section 409A of the Code, and its implementing regulations
and guidance (“Section 409A”), a Change of Control shall not be deemed to occur
unless it constitutes a “change in the ownership or effective control of a
corporation or in the ownership of a substantial portion of the assets of a
corporation” under Treas. Reg. Section 1.409A-3(i)(5), as revised from time to
time.


ARTICLE 3
RESTRICTIVE COVENANTS


3.1Covenant not to Compete. Executive agrees that, during Executive’s employment
with the Company and for a period of eighteen (18) months following his
termination of employment with the Company, and subject to the Company’s
complying with its obligations to pay any applicable severance benefits,
Executive shall not be employed by or associated with as employee, consultant,
director, or in any other equivalent capacity, any company operating Tex−Mex or
Mexican−themed quick-service, quick-casual, fast-casual or casual dining
restaurants, or any company operating Caribbean or Hispanic−themed
quick-service, quick-casual, fast-casual or casual dining restaurants which
feature grilled chicken as the primary or central menu item.


3.2Covenant not to Solicit. Executive agrees that, for a period of two (2) years
following his termination of employment with the Company, Executive will not
directly or indirectly solicit for employment or employ any person, who is or
was employed by the Company within (6) six months prior to his termination date,
in any business in which the Executive has a material interest, direct or
indirect, as an officer, partner, shareholder or beneficial owner. Further,
Executive will not assist any other person or entity, in hiring or soliciting
such employees, even if Executive does not have a material interest or is an
officer, partner, shareholder or owner. This restriction shall not apply to
general solicitation of non-executive employees that are not directed to
specific employees and are made in the ordinary course of business.


3.3Confidentiality and Nondisclosure. The Executive will not use or disclose to
any individual or entity any Confidential Information (as defined below) except
(i) in the performance of Executive's duties for the Company, (ii) as authorized
in writing by the Company, (iii) as required by subpoena or court order,
provided that, prior written notice of such required disclosure is provided to
the Company and, provided further that all reasonable efforts to preserve the
confidentiality of such information shall be made, or (iv) in order to enforce
and defend Executive’s rights under this Agreement. As used in this Agreement,
“Confidential Information” shall mean information that (i) is used or
potentially useful in the business of the Company, (ii) the Company treats as
proprietary, private or confidential, and (iii) is not generally known to the
public. “Confidential Information” includes, without limitation, information
relating to the Company's products or services, processing, manufacturing,
marketing, selling, customer lists, call lists, customer data, memoranda, notes,
records, technical data, sketches, plans, drawings, chemical formulae, trade
secrets, composition of products, research and development data, sources of
supply and material, operating and cost data, financial information, personal
information and information contained in manuals or memoranda. “Confidential
Information” also includes proprietary and/or confidential information of the
Company's customers, suppliers and trading partners who may share such
information with the Company pursuant to a confidentiality agreement or
otherwise. The Executive agrees to treat all such customer, supplier or trading
partner information as “Confidential Information” hereunder. The foregoing
restrictions on the use or disclosure of Confidential Information shall continue
after Executive's employment terminates for any reason for so long as the
information is not generally known to the public. Pursuant to the Defend Trade
Secrets Act of 2016, Executive and the Company hereby expressly acknowledge
their understanding that Executive will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (x) is made in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (y) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. Notwithstanding anything in this Agreement to
the contrary, Executive shall not have breached his obligations hereunder due to
Executive’s use of Residuals (as defined below). The term “Residuals” means
Confidential Information that is in nontangible or abstract form (i.e., not
digital, written or other documentary form, including tape or disk), which is
retained in Executive’s memory, and where the source of such Confidential
Information has become remote (e.g., as a result of the passage of time or
Executive’s subsequent exposure to information of a similar nature from another
source without any breach of any confidentiality obligation hereunder) such that
Executive in good faith can no longer specifically identify such Confidential
Information’s source and that Executive in good faith believes is not
Confidential Information.


3.4Non-Disparagement. The Executive will not at any time during his employment
with the Company, or after the termination of his employment with the Company,
directly or indirectly disparage, libel, defame, ridicule or make negative
comments regarding, or encourage or induce others to disparage, libel, defame,
ridicule or make negative comments regarding, the Company, or any of the
Company's officers, directors, employees or agents, or the Company's products,
services, business plans or methods. During the Term of this Agreement and
thereafter, the Company will not, directly or indirectly disparage, libel,





--------------------------------------------------------------------------------





defame, ridicule or make negative comments regarding, or encourage or induce
others to disparage, libel, defame, ridicule or make negative comments
regarding, Executive. Notwithstanding the foregoing, nothing in this Section 3.4
shall prevent either party from providing truthful testimony in connection with
any legal proceeding or from taking any action to enforce or defend their rights
under this Agreement.


3.5Restrictions Reasonable. Executive acknowledges that the restrictions under
this Article III are substantial, and may effectively prohibit him from working
for a period of two years in the field of his experience and expertise.
Executive further acknowledges that he has been given access and shall continue
to be given access to all of the Confidential Matters and trade secrets
described above during the course of his employment, and therefore, the
restrictions are reasonable and necessary to protect the competitive business
interests and goodwill of the Company and do not cause Executive undue hardship.


3.6Survival of Restrictive Covenants. Executive’s obligations under this
Agreement shall survive Executive's termination of employment with the Company
and the termination of this Agreement.


3.7Equitable Relief. Executive hereby acknowledges and agrees that the Company
and its goodwill would be irreparably injured by, and that damages at law are an
insufficient remedy for, a breach or violation of the provisions of this
Agreement, and agrees that the Company, in addition to other remedies available
to it for such breach shall be entitled to a preliminary injunction, temporary
restraining order, or other equivalent relief, restraining Executive from any
actual breach of the provisions hereof, and that the Company’s rights to such
equitable relief shall be cumulative and in addition to any other rights or
remedies to which the Company may be entitled.




ARTICLE 4
MISCELLANEOUS


4.1Entire Agreement. This Agreement contains the entire understanding of the
Company and the Executive with respect to the subject matter hereof.


4.2Subsidiaries. Where appropriate in this Agreement, including all of Article
2, the term "Company" shall also include any direct or indirect subsidiaries of
the Company.


4.3Compliance with Code Section 409A.


(1)
General. It is the intention of both the Company and Executive that the benefits
and rights to which Executive could be entitled pursuant to this Agreement
comply with Section 409A, to the extent that the requirements of Section 409A
are applicable thereto, and the provisions of this Agreement shall be construed
in a manner consistent with that intention.



(2)
Distributions on Account of Separation from Service. If and to the extent
required to comply with any payment or benefit required to be paid under this
Agreement on account of termination of Executive’s employment, service (or any
other similar term) shall be made only in connection with a “separation from
service” with respect to Executive within the meaning of Section 409A.



(3)
Six Month Delay for Specified Employees. In the event that the Executive is a
“specified employee” (as described in Section 409A), and any payment or benefit
payable pursuant to this Agreement constitutes deferred compensation subject to
the six-month delay requirement described in Section 409A(2)(b), then no such
payment or benefit shall be made before six months after the Executive’s
“separation from service” (as described in Section 409A) (or, if earlier, the
date of the Executive’s death). Any payment or benefit delayed by reason of the
prior sentence shall be paid out or provided in a single lump sum at the end of
such required delay period in order to catch up to the original payment
schedule.



(4)
Treatment of Each Installment as a Separate Payment. For purposes of applying
the provisions of Section 409A to this Agreement, each separately identified
amount to which the Executive is entitled under this Agreement shall be treated
as a separate payment. In addition, to the extent permissible under Section
409A, any series of installment payments under this Agreement shall be treated
as a right to a series of separate payments.



(5)
To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i)






--------------------------------------------------------------------------------





any such expense reimbursement shall be made by the Company no later than the
last day of the taxable year following the taxable year in which such expense
was incurred by Executive, (ii) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (iii)
the amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.


4.4Compliance with Code Section 280G. If any payment or distribution to or for
the benefit of Executive, whether pursuant to this Agreement or any other
agreement between Executive and the Company or any of its subsidiaries or
affiliates (the “Total Payments”), is or will be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Total Payments
shall be reduced to the maximum amount that could be paid to Executive without
giving rise to the Excise Tax if this would result in Executive receiving
greater Total Payments on an after-tax basis (including any Excise Tax). All
determinations as to whether any of the Total Payments are “parachute payments”
(within the meaning of Section 280G of the Code) shall be made by a nationally
recognized accounting firm selected by the Company.


4.5Severability. It is mutually agreed and understood by the parties that should
any of the restrictions and covenants contained in Article III be determined by
any court of competent jurisdiction to be invalid by virtue of being vague,
overly broad, unreasonable as to time, territory or otherwise, then the
Agreement shall be amended retroactive to the date of its execution to include
the terms and conditions which such court deems to be reasonable and in
conformity with the original intent of the parties and the parties hereto
consent that under such circumstances, such court shall have the power and
authority to determine what is reasonable and in conformity with the original
intent of the parties to the extent that such restrictions and covenants are
enforceable. In the event any other provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.


4.6Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by an authorized officer of the Company
on the Company’s behalf, or by the respective parties’ legal representations and
successors.


4.7Dispute Resolution & Applicable Law. All disputes regarding this agreement
shall be resolved by arbitration to be administered by the JAMS. To the extent
not preempted by the laws of the United States, the terms and provisions of this
agreement are governed by and shall be interpreted in accordance with, the laws
of Texas, without giving effect to any choice of law principles.


4.8Legal Fees and Expenses. The prevailing party in any arbitration to enforce
the terms of this Agreement shall be entitled to recover reasonable costs and
expenses, including attorneys' fees.


4.9Successors and Assigns. This Agreement shall inure to the benefit of and be
enforceable by the Company's successors and/or assigns.


4.10Headings/References. The headings in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.


4.11Notices. Any notice, request, instruction, or other document to be given
hereunder shall be in writing and shall be deemed to have been given: (a) on the
day of receipt, if sent by overnight courier; (b) upon receipt, if given in
person; (c) five days after being deposited in the mail, certified or registered
mail, postage prepaid, and in any case addressed as follows:


If to the Company:
14800 Landmark Blvd.
Suite 500
Dallas, Texas 75254
Attn: General Counsel


with a copy sent to the attention of the Chairman of the Board at the same
address







--------------------------------------------------------------------------------





If to the Executive:
Richard Stockinger
    
at the address on file with the Company, with a copy sent to


Kenneth Lefkowitz, Esq.
Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, NY 10004


or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.


4.12Clawback. In the event that FRGI is required to prepare an accounting
restatement, FRGI shall be entitled to recover from Executive all awards of
bonus payments, restricted stock and performance-based restricted stock units
that would not have otherwise been made or paid to Executive under the restated
financial statements.


4.13Indemnification. If Executive is made a party to, or threatened to be made a
party to, or is otherwise involved (including involvement as a witness) in any
action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that Executive is or was a
director or officer of the Company, or while a director or officer of the
Company, is or was serving at the request of the Company as a director, officer,
employee or agent of another corporation or of a partnership, joint venture,
trust or other enterprise, including service with respect to an employee benefit
plan, the Company shall indemnify and hold Executive harmless (including the
advancement of expenses) to the fullest extent permitted or authorized by the
Company’s Certificate of Incorporation or By-Laws or, if greater, by the laws of
the State of Delaware, against all costs, expenses, liabilities and losses
Executive incurs in connection therewith. Such indemnification shall continue
even if Executive has ceased to be a director or officer of the Company or,
while a director or officer of the Company and if requested by the Company, a
director, officer, employee or agent of another corporation or of a partnership,
joint venture, trust or other enterprise, including service with respect to an
employee benefit plan, and shall inure to the benefit of Executive’s heirs,
executors and administrators. The Company shall reimburse Executive for all
costs and expenses Executive incurs in connection with any Proceeding in
accordance with the Company's Certificate of Incorporation and By-Laws as in
effect on the date of this Agreement.




[Signature Page To Follow]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 
 
FIESTA RESTAURANT GROUP, INC.
 
 
 
By:
/S/    JOSEPH ZIRKMAN
 
 
Name: Joseph Zirkman
 
 
Title: Senior Vice President, General
 
 
            Counsel and Secretary
 
 
 
 
EXECUTIVE
 
/S/    RICHARD STOCKINGER
 
Richard Stockinger
 














--------------------------------------------------------------------------------





EXHIBIT A
EXECUTIVE’S COMPENSATION AND BENEFITS


1.
Base Salary: $550,000 per year (subject to annual review and possible increase,
but not decrease, from time to time by the Compensation Committee of the Board
(the “Committee”) in its sole discretion), payable in accordance with the
Company's customary payroll practices, but in no event less frequently than
monthly.



2.
Short Term Cash Incentive: Annual target bonus opportunity equal to 100% of Base
Salary. For the Company’s 2017 fiscal year, the Committee will retain right to
exercise discretion to adjust the calculated payout based on transition success,
strategy development and overall performance in the Company's 2017 fiscal year.
For the Company's 2018 fiscal year and thereafter, performance metrics and
criteria will be established by the Committee in its sole discretion in
consultation with Executive at the beginning of each fiscal year. The annual
bonus for each fiscal year will be payable in cash no later than March 15 of the
following year.



3.
Long Term Incentive: Sign-on grant of restricted stock of the Company pursuant
to the Company's 2012 Stock Incentive Plan with a value of $3,000,000 using the
closing price of the common stock of the Company on March 6, 2017. Grant will be
50% time-based restricted stock of the Company and 50% performance-based
restricted stock units of the Company. Time-based restricted stock will vest 25%
on each anniversary date over four years. Performance-based restricted stock
unit award will vest 25% on each anniversary date over four years if the
performance conditions and metrics are achieved. Performance conditions and
metrics will be determined by the Committee during the 2nd quarter of 2017. The
templates for which the forms of award agreements will be based on for the
sign-on grants are attached hereto as Exhibit C. Commencing with the Company’s
2021 fiscal year (or such earlier time as may be determined by the Committee in
its sole discretion), Executive will be entitled to receive additional annual
long term incentive awards as determined by the Committee.



4.
Vacation Time: Up to 4 weeks per year.



5.
Health & Welfare Benefits: Executive will be eligible to participate in all
health and welfare benefits provided to other employees of the Company (other
than any severance plans), on terms no less favorable than those provided to
other members of senior management.



6.
Retirement Benefits: Executive eligible to participate in all retirement,
savings and insurance benefits provided to other employees of the Company, on
terms no less favorable than those provided to other members of senior
management.



7.
Other Benefits: Executive will be entitled to reimbursement of all reasonable
business expenses in accordance with the terms of the Company’s reimbursement
policies.












--------------------------------------------------------------------------------





EXHIBIT B
FORM OF RELEASE
GENERAL RELEASE OF CLAIMS


1.    [_____________] (“Executive”), for himself and his family, heirs,
executors, administrators, legal representatives and their respective successors
and assigns, in exchange for the Severance Benefits or the Change of Control
Severance Benefits, as applicable, as each is defined under the Executive
Employment Agreement made and entered effective as of February [__], 2017, by
and between Fiesta Restaurant Group, Inc., a Delaware corporation (the
“Company”) and Executive, to which this release is attached as Exhibit B (the
“Employment Agreement”), does hereby release and forever discharge the Company,
its subsidiaries, affiliated companies, successors and assigns, and its current
or former directors, officers or shareholders in such capacities (collectively
with the Company, the “Released Parties”) from any and all actions, causes of
action, suits, controversies, claims and demands whatsoever, for or by reason of
any matter, cause or thing whatsoever, whether known or unknown including, but
not limited to, all claims under any applicable laws arising under or in
connection with Executive’s employment or termination thereof, whether for tort,
breach of express or implied employment contract, wrongful discharge,
intentional infliction of emotional distress, or defamation or injuries incurred
on the job or incurred as a result of loss of employment. Executive acknowledges
that the Company encouraged him to consult with an attorney of his choosing, and
through this General Release of Claims encourages him to consult with his
attorney with respect to possible claims under the Age Discrimination in
Employment Act (“ADEA”) and that he understands that the ADEA is a Federal
statute that, among other things, prohibits discrimination on the basis of age
in employment and employee benefits and benefit plans. Without limiting the
generality of the release provided above, Executive expressly waives any and all
claims under ADEA that he may have as of the date hereof. Executive further
understands that by signing this General Release of Claims he is in fact
waiving, releasing and forever giving up any claim under the ADEA as well as all
other laws within the scope of this paragraph 1 that may have existed on or
prior to the date hereof. Notwithstanding anything in this paragraph 1 to the
contrary, this General Release of Claims shall not apply to (i) any rights to
receive any payments or benefits to which Executive is entitled under COBRA, the
Employment Agreement or any other compensation or employee benefit plans in
which Executive is eligible to participate at the time of execution of this
General Release of Claims, (ii) any rights or claims that may arise as a result
of events occurring after the date this General Release of Claims is executed,
(iii) any indemnification and advancement rights Executive may have as a former
employee, officer or director of the Company or its subsidiaries or affiliated
companies including, without limitation, any rights arising pursuant to the
certificate of incorporation, bylaws and any other organizational documents of
the Company or any of its subsidiaries, (iv) any claims for benefits under any
directors’ and officers’ liability policy maintained by the Company or its
subsidiaries or affiliated companies in accordance with the terms of such
policy, and (v) any rights as a holder of equity securities or options to
acquire equity securities of the Company (clauses (i) through (v), the "Reserved
Claims").
2.    Executive represents that he has not filed against the Released Parties
any complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims other
than Reserved Claims, and covenants and agrees that he will never individually
or with any person file, or commence the filing of any lawsuits, complaints or
proceedings with any governmental agency, or against the Released Parties with
respect to any of the matters released by Executive pursuant to paragraph 1
hereof (a “Proceeding”); provided, however, Executive shall not have
relinquished his right to (i) commence a Proceeding to challenge whether
Executive knowingly and voluntarily waived his rights under ADEA; (ii) file a
charge with an administrative agency or take part in any agency investigation or
(iii) commence a Proceeding pursuant to the Reserved Claims. Executive does
agree, however, that he is waiving his right to recover any money in connection
with such an investigation or charge filed by him or by any other individual, or
a charge filed by the Equal Employment Opportunity Commission or any other
federal, state or local agency, except as prohibited by law.
3.    Executive hereby acknowledges that the Company has informed him that he
has up to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier. Executive also understands that he shall have
seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.
4.    Executive acknowledges that this General Release of Claims will be
governed by and construed and enforced in accordance with the internal laws of
the laws of Texas, without giving effect to any choice of law principles.
5.    Executive acknowledges that he has read this General Release of Claims,
that he has been advised that he should consult with an attorney before he
executes this general release of claims, and that he understands all of its
terms and executes it voluntarily and with full knowledge of its significance
and the consequences thereof.





--------------------------------------------------------------------------------





6.    This General Release of Claims shall take effect on the eighth day
following Executive’s execution of this General Release of Claims unless
Executive’s written revocation is delivered to the Company within seven (7) days
after such execution.




EXECUTIVE
 
 
[Name]
 



    







--------------------------------------------------------------------------------





EXHIBIT C
FORM OF AWARD AGREEMENTS





